Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 29 April 1807
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


                        
                            My dear friend
                            
                            La Grange 29th. April 1807
                        
                        So Long a time Has Elapsed, Since I Had the pleasure to Hear from You that I think it Better for fear of
                            Omissions or Repetitions to inclose Copies of two Letters Sent of triplicate the Answers to which Are Eagerly Expected
                        My Sentiments Have been During thirty Years so well known and proved to You that it is Almost Superfluous to
                            Mention What I felt at the painful tho imperfect intelligence of the Conspiracy You Have Had the Wisdom, Energy, and Good
                            fortune to Dispel. Has it Been its object to dissolve the federal Union in which the Events and Feelings of My Life are So
                            much interwoven than to see its End in My days Appears to me as Unnatural as to Survive My own Self? Has there been an
                            Additional intention to Overthrow the Republican principles on Which our Glorious Revolution Has so Happily Conducted the
                            United States to the Highest degree of Human freedom and felicity? or was it only a plan to press the Wealth of Louisiana
                            into an Unlawful Expedition productive of War Between America and france? Let it be all, or Any of these Views, I Could
                            Not But Be Under the pangs of a Cruel Anxiety, Untill I knew that All danger was over—The More So, I Confess, My dear
                            friend, as I was stung at that time With a Keen Remembrance of what Had past Between You and Me—and Altho the public and
                            personal Circumstances Submitted to your Approbation of My Conduct Sheltered me from Remorse, I Must Aknowledge that a
                            failure in Your patriotic Exertions would Have doomed the Remainder of My Life to a Sense of the Deepest Regret.
                        Let me Rejoice With You, My Excellent friend, for the Better turn this UnHappy Affair Has taken, and Altho’
                            it is a Matter of Course to feel, Yet I find a pleasure to Repeat that My Heart is in Every Continental, State, and
                            Private Congratulations and testimonies of Affectionate Regard and Confidence which You so deservedly Receive—Such Have
                            Been twenty Eight Years Ago the Sentiments of the Commanding Officer in Virginia for her Worthy Governor which Being
                            Confirmed By So Long a period of friendship and Mutual knowledge of Each other, Have been on My part Enhanced By the
                            feelings of the Most lively Gratitude.
                        But While on this Momentous Occasion I feel as an American patriot and a personal friend, I Most Anxiously
                            Grieve to find on the List of the Accused Some Names of fellow Soldiers with Whom I Have fought and Bled in the Cause of
                            independance, and particularly to Hear that one of the prisoners of State at Washington is the Man Whose Life Has Been
                            Nobly Risked to Rescue me from Captivity in the imperial Dungeons of the Coalition.
                        I know only By Whose Orders the Arrestation Has Been Made, and that in taking that Measure Gal. Wilkinson Has
                            Attested it as His Opinion that Bollman was an Accomplice of Cll. Burr. Being Stranger to the Motives of the Accuser, I
                            shall only Say of the Accused that while the Ennemies of Liberty in Europe, and particularly our powerful Geolers are far
                            from Sympathising in the Misfortune of a Man who Had done so Much for the Hated friend of freedom, it Behoves me, the
                            object of His Noble olmutz Enterprise, to be Interested in His fate By Every Sentiment of Attachment and Gratitude.
                        The Exquisite and Elevated Sensibility of Your Mind dispenses me with Expatiating on a Subject which I Hardly
                            know How to Handle, not from a Selfish Caution Uncongenial to My Temper, but Because in my present ignorance I do not see
                            what I Could Say to Advantage—further than to entreat Your Attention Upon the Merits of a former Action Equally Heroic
                            and disinterested, and to impress Your friendly Heart with feelings which, if they did not over flow My own Soul, Should be
                            Very unadequate to My Obligations and My Character.
                        Republican inflexibility in the Cases of other people I Never much practised and Experience Has Taught me
                            that Such as Have Boasted in france to be much Less deficient than me in that Respect Have not, to these Late times,
                            Evinced a Very Enviable firmness in their own patriotism—So that Whatever May Have Been the views of Bollman in that
                            fatal Voyage to Neworleans, I freely say I wish I had, in the Remembrance of former times, Any Voyage that Could be
                            offered as a Compensation—And these sentiments I, With perfect Relyance, Entrust to the Care of My friend. Who, altho’ as
                            President and a Man is the Most Offended Citizen in the Community, is the Best Calculated I know of in Both Worlds to
                            Understand them and Give them Every possible Efficacy.
                        For European Intelligences I Refer Myself to Your Diplomatic Correspondance and to the Accounts which You May
                            Verbally Receive from Mr. Le Ray. How sensible and well informed He is You know as well as Myself—it is for me a pleasure
                            and duty to add that in Every Opportunity, Under Every Circumstances, I found Him Most kindly interested in my Concerns—My Son and Son in Law are in the Army of Poland under the Emperor’s Command, the one as a Volunteer Aid de Camp to General
                            Grouchy, the other as an Aid de Camp to General Beker, Both my personal friends—George Had the Happiness at the Bloody
                            Battle of Eylaw to save the Life of His General Whose Horse Had been killed and fell on His Bruised thigh, at a Moment
                            when our troops were Overpowered and the Russians Giving No Quarter—My Son Lept down, disengaged Grouchy from Under His
                            Horse, Gave Him His own, and so Both Got of. Since which time, and probably on that Account, there Has been a new
                            Manifestation of a Sentiment already and I may say officially Expressed after the Affair of Prentzlaw when George Had the
                            Good fortune to be Approved for His Conduct—it is that not only He Never Has Any promotion to Expect from the Emperor But
                            that His Zeal in the Active Army is so far displeasing as to put Him in immediate danger to be sent, in His Rank of
                            Lieutenant, to Some Remote Regimen—He Has Consequently determined to Return to Us, either to Serve in an interior Staff,
                            or to Rest Himself at La Grange, as Soon as the Circumstances of the Army will permit His Leaving the division to which He
                            is Attached, unless a proper Explanation Speedily takes place.
                        My own Situation is the Same as when I wrote the Confidential Letters Which No doubt Have Been Received,
                            altho’ no Answer to them Has Reached me—The Health of my Wife, Ever Bad, is Now Under So Severe a fit of fever and
                            Humeral Complaints that I Could not Leave Her to Wait on Mr. Le Ray, Before His departure, as Had Been Agreed—indeed, My
                            dear friend, I don’t see How she could be Risked over the Atlantic, nor How, in the present state of things, Having once
                            parted, We Might well Expect to Meet Again.
                        There is so much in the inclosed Copies Respecting my own Louisiana Affairs that I will Not trouble You With
                            those Necessary Consequences of My obligations to You, and Your incessant kindness to me, farther than to say that the
                            more I think of it, the more I wish the plan Mentioned in them, and in my Letters to Mr. Madison may Have Had Yours, His,
                            and Mr. Gallatin’s Approbation and orders for Execution.
                        We Have Had the Misfortune to Loose the poor Little Girl Whose Birth Had Been announced in one of my Letters—My Wife and family Beg to be Most Respectfully and Affectionately Remembered—Mr. and Mde. de Tessé are in pretty Good
                            Health—Adieu, My dear friend, You know the Sentiments, the affection, and Regard Which devote to You for Ever the Heart
                            of Your friend
                        
                            Lafayette
                            
                        
                    